Supplemental Opinion on Re-hearing.
Per Curiam.
*2464 *245A petition for a re-hearing has been submitted in this case, and we have considered objections made therein to the opinion heretofore filed and printed herewith (57 N. N. Rep. 400), but do not find any of them to be well-founded. The petition is therefore overruled. The error for. which the judgment of the district court was reversed by that opinion, involved a possible excess of two hundred dollars in the amount of the plaintiff’s recovery; and the plaintiff, in his petition for a re-hearing, offers to remit that amount *246from the judgment he obtained, in case our former opinion is adhered to. That such an offer may be made in a petition for a re-heaing, and acted upon by this court, was held in Hyde v. Lumber Co., 53 Iowa, 245 (1 N. W. Rep. 740), and (5 N. W. Rep. 126). Following the rule of that case, the judgment in favor of the appellee will be reduced by the amount of two hundred dollars, as of the date on which the judgment was rendered by the district court, and, as thus modified, the judgment is affirmed, and the costs of the appeal will be taxed to the appellee. • — Modified and affirmed.